DETAILED ACTION

Response to Amendment
Claims 1, 3-6, and 8-15 are pending in the application with claims 11-15 withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 1/24/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Karlin, #62,471 on 1/27/2022.

The application has been amended as follows: 

TO THE CLAIMS

Claims 11-15 have been cancelled.


Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 1/24/2022 with respect to instant independent claims 1 and 6 have been found persuasive.  Instant independent claim 1 discloses a venting device inserted into a sealing part of a pouch of a secondary battery, comprising a housing made from a single continuous metal plate having the structure as set forth in the claim, a gasket made of a single continuous polymer and comprising upper and lower gaskets as set forth in the claim, and a metal plate spring as set forth in the claim, the housing comprising a crimping part crimped together with the gasket as set forth in the claim.  Further, instant independent claim 6 discloses a venting device inserted into a sealing pouch of a secondary battery including a housing, gasket, plate spring, ball, all as set forth in the claim and the housing comprises a crimping part as set forth in the claim and the gasket has an edge of an inner circumference of a surface passage chamfered or filleted as set forth in the claim. 
Kimuta in view of Bouffard, Shin, and Lee is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claims 1 and 6.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned limitations.  Namely, as persuasively argued by the Applicants, the envisaged combination discloses a more complex structure than that of the instant claims and further the housing of the prior art refers to overall battery structures versus explicitly to a venting device, including the chamfered/filleted edge structure.  A further search did not reveal any additional prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725